           Case 2:19-cv-05354-MTL Document 52 Filed 04/30/21 Page 1 of 2

                                            2:19-cv-05354-MTL

1    Marcos Eduardo Garciaacosta
2    MARCOS E. GARCIAACOSTA LAW GROUP
     2875 W Ray Rd. Suite 6-108
3
     Chandler, AZ 85224
4    Arizona State Bar No. 032321
     Marcos.e.garciaacosta@gmail.com
5
     Phone: (602)317-0035
6    Attorney for Defendants Oscar H. Graham and Los Andes, LLC
7
                                UNITED STATES DISTRICT COURT
8                                   DISTRICT OF ARIZONA
9
     Innovative Sports Management, Inc.,              Case No. 2:19-cv-05354-MTL
10

11                        Plaintiff,                    EX PARTE APPLICATION TO
                                                       APPEAR TELEPHONICALLY AT
12
      v.                                               STATUS UPDATE CONFERENCE
13
     Oscar H. Graham, et al.,                                 DATE: MAY 4, 2021
14

15                        Defendants.                        LOCATION: ROOM 504
16
                                                             TIME: 2PM AZ TIME
17

18                                                    Assigned to Hon. Michael T Liburdi
19
             Defendants’ Counsel for Defendants hereby respectfully requests this Court to allow
20

21   himself to appear telephonically at the above captioned hearing.

22

23
             Counsel has other meetings scheduled on the same day in different places and it is

24   logistically impossible to attend this status update.
25
     Respectfully submitted this 30 of April, 2021
26

27                                /s/ Marcos E. Garciaacosta
                                  MARCOS EDUARDO GARCIAACOSTA LAW GROUP
28
                                  Attorney for Defendants
                                  Oscar H. Graham, and Los Andes, LLC



                                                  PAGE 1
        Case 2:19-cv-05354-MTL Document 52 Filed 04/30/21 Page 2 of 2

                                         2:19-cv-05354-MTL

1

2

3
                                   CERTIFICATE OF SERVICE
4
           I hereby certify that on April 30, 2021, I electronically transmitted the attached
5

6    document to the Clerk’s Office using the CM/ECF system for filing and for transmittal of
7
     Notice of Electronic Filing to the following CM/ECF registrants:
8
           Thomas P. Riley
9
           LAW OFFICES OF THOMAS P. RILEY, PC
10         First Library Square
11
           1114 Fremont Ave.
           South Pasadena, CA 91030-3227
12         TPRLAW@att.net
13         Attorney for Plaintiff

14

15
                                               /s/ Marcos E. Garciaacosta
16
                                       MARCOS EDUARDO GARCIAACOSTA LAW
17                                     GROUP
                                       By: Marcos Eduardo Garciaacosta [SBN 032321]
18
                                       Attorney for Defendants
19                                     Oscar H. Graham, and Los Andes, LLC
20

21

22

23

24

25

26

27

28




                                               PAGE 2
